Malizia Spidi & Fisch, PC ATTORNEYS AT LAW 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Facsimile: (202) 434-4661 John J. Spidi writer's direct dial number spidilaw@aol.com (202) 434-4670 VIA EDGAR July 7, 2011 Kathryn McHale, Esq. Staff Attorney Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Re:Parke Bancorp, Inc. File No. 000-51338 Dear Ms. McHale: On behalf of our client, Parke Bancorp, Inc., we wish to advise the Staff supplementally that the Registrant intends to provide responses to the Staff’s letter of comment dated July 6, 2011, regarding the Registrant’s Form 10-K for the fiscal year ended December 31, 2010, and Form 10-Q for the quarter ended March 31, 2011, on or before August 5, 2011. Please contact the undersigned with any comments or questions you may have regarding this matter.Thank you. Sincerely, /s/ John J. Spidi John J. Spidi cc:Mr. Vito S. Pantilione, President and Chief Executive Officer Mr. Marc Thomas, SEC Staff Accountant Joan Guilfoyle, Esq.
